254 S.W.3d 286 (2008)
ESTATE OF Anna Lea WHITESIDE, Deceased, Respondent,
v.
WILLIAMS LIMOUSIN, LLC, Appellant.
No. ED 89829.
Missouri Court of Appeals, Eastern District, Northern Division.
June 3, 2008.
Michael J. Sewell, Clayton, MO, for appellant.
James D. Burlison, Troy, MO, for respondent.
Before ROBERT G. DOWD, JR. P.J. and ROY L. RICHTER and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
Williams Limousin, LLC ("Limousin") appeals from the judgment in favor of the Estate of Anna Lea Whiteside ("the Estate") on the Estate's petition to quiet title to certain real property located in Lincoln County. Limousin contends the trial court misapplied the law and erred in quieting title to the Estate.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).